Citation Nr: 1606539	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active service from July 1981 to December 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded in October 2013 for additional development and now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, this matter was previously remanded in October 2013 in order to obtain updated VA treatment records from the Pensacola, Florida, VA Medical Center and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his hypertension.  In accordance with the remand directives, the AOJ obtained updated VA treatment records from the Pensacola VAMC dated through June 2014 and the Veteran was provided with a VA examination in May 2014.  However, the record discloses that there may be additional outstanding medical information pertinent to his claim.  

Specifically, at his May 2014 VA examination, the Veteran reported receiving recent treatment at a Navy Hospital for lightheadedness.  Specifically, he indicated that, while he sought treatment for a different reason, his blood pressure was record as 160/112 and he was treated with an additional anti-hypertensive medication, Lisinopril, as he was already taking HCTZ and Losartan.  

While additional VA treatment records consisting of single treatment visits in July 2009, April 2010, and June 2014 were obtained in accordance with the Board's October 2013 remand, they are negative for any findings referable to his hypertension and do not reference the visit to the Navy Hospital.  Therefore, to ensure that all due process requirements are met and that the record is complete, a remand is necessary to obtain the outstanding records from the Navy Hospital.    

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify the Navy Hospital where he was treated for lightheadedness with a blood pressure reading of 160/112, as identified at the May 2014 VA examination.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

